NUMBER 13-22-00350-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


  IN THE MATTER OF ROMAN ARGUELLES, INDIVIDUALLY AND ON
            BEHALF OF S.S.A. AND R.A.A., CHILDREN


                    On appeal from the 197th District Court
                          of Willacy County, Texas.


                           MEMORANDUM OPINION

 Before Chief Justice Contreras and Justices Benavides and Tijerina
         Memorandum Opinion by Chief Justice Contreras

       Appellant Vanessa Stephanie Tijerina filed a notice of appeal regarding an “Order

Holding Respondent in Contempt and Suspended Commitment Order” issued in trial court

cause number 2020-CV-0212-A in the 197th District Court of Willacy County, Texas. On

July 28, 2022, the Clerk of this Court advised appellant that it did not appear that the order

at issue was appealable, requested correction of this defect, and notified appellant that

the appeal would be dismissed if the defect was not cured. See TEX. R. APP. P. 42.3.

Appellant did not correct the defect or otherwise respond to the Clerk’s directive. On
August 18, 2022, the Clerk again advised appellant that it appeared she was attempting

to appeal an order which was unappealable, requested correction of this defect, and

notified appellant that the appeal would be dismissed if the defect was not cured. See id.

Appellant did not correct the defect or otherwise respond to the Clerk’s directive.

       As an appellate court, we have the obligation to examine our jurisdiction and may

do so sua sponte. See Pike v. Tex. EMC Mgmt., LLC, 610 S.W.3d 763, 774 (Tex. 2020);

M.O. Dental Lab v. Rape, 139 S.W.3d 671, 673 (Tex. 2004) (per curiam). Generally,

appeals may be taken only from final judgments. Lehmann v. Har–Con Corp., 39 S.W.3d

191, 195 (Tex. 2001). “Exceptions to this general rule are provided by statutes that

specifically authorize interlocutory appeals of particular orders.” City of Watauga v.

Gordon, 434 S.W.3d 586, 588 (Tex. 2014); see, e.g., TEX. CIV. PRAC. & REM. CODE ANN.

§ 51.014 (listing several interlocutory orders that may be appealed). We lack jurisdiction

to review contempt orders by appeal; rather, such orders are subject to review by petition

for writ of mandamus when the contemnor is not jailed or by petition for writ of habeas

corpus when the contemnor is imprisoned. See In re Janson, 614 S.W.3d 724, 727 (Tex.

2020) (orig. proceeding) (per curiam).

       The Court, having examined and fully considered the documents on file and the

applicable law, is of the opinion that we lack jurisdiction over this appeal. Accordingly, we

dismiss this appeal for lack of jurisdiction. See TEX. R. APP. P. 42.3(a).


                                                                DORI CONTRERAS
                                                                Chief Justice

Delivered and filed on the
15th day of September, 2022.

                                             2